        Case 1:19-mc-00145-TSC Document 237 Filed 09/09/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                 )
In the Matter of the             )
Federal Bureau of Prisons’       )
Execution Protocol Cases         )
                                 )
LEAD CASE: Roane et al. v.       )
                                                Case No.     19-mc-0145 (TSC)
Barr                             )
                                 )
                                 )
THIS DOCUMENT                    )
RELATES TO:                      )
                                 )
Holder v. Barr, et al., 19-cv-   )
3520 (TSC)                       )



    PLAINTIFF NORRIS G. HOLDER, JR.’S SUPPLEMENTAL STATEMENT OF
                         IRREPARABLE HARM
 Case 1:19-mc-00145-TSC Document 237 Filed 09/09/20 Page 2 of 8




                                    TABLE OF CONTENTS

                                                                                                                Page

TABLE OF AUTHORITIES .......................................................................................... II

I.       INTRODUCTION ............................................................................................... 1

II.      STATEMENT OF IRREPARABLE HARM ........................................................ 2




                                                   -i-
           Case 1:19-mc-00145-TSC Document 237 Filed 09/09/20 Page 3 of 8




                                              TABLE OF AUTHORITIES

                                                                                                                            Page

Cases

Al-Joudi v. Bush,
    406 F. Supp. 2d 13 (D.D.C. 2005) ......................................................................................... 2

Doe v. Mattis,
   928 F.3d 1 (D.C. Cir. 2019)................................................................................................... 2

United States v. Smith,
   573 F.3d 639 (8th Cir. 2009) ................................................................................................. 2

Wisconsin Gas Co. v. F.E.R.C.,
   758 F.2d 669 (D.C. Cir. 1985) ............................................................................................... 2




                                                              - ii -
        Case 1:19-mc-00145-TSC Document 237 Filed 09/09/20 Page 4 of 8




       I.      INTRODUCTION

       Plaintiff Norris G. Holder. Jr. (“Mr. Holder”) is a party to and joins in full the consolidated

plaintiffs’ Motion for Partial Summary Judgment and Permanent Injunction on APA Claim

Concerning Defendants’ Violations of the Food, Drug and Cosmetic Act. (ECF No. 236). Mr.

Holder submits this supplemental statement of irreparable injury in addition to the arguments set

forth in Part II of the consolidated plaintiffs’ motion for summary judgment and permanent

injunction. Although Defendants’ violation of the Food, Drug and Cosmetic Act (“FDCA”) is the

same to Mr. Holder as to the other consolidated plaintiffs, Defendants’ violation of the law poses

a particularized risk of irreparable harm to Mr. Holder that warrants entry of a permanent

injunction as to him independent of the other consolidated plaintiffs.

       Mr. Holder has filed a supplemental complaint asserting an as-applied Eighth Amendment

claim. ECF No. 94. Mr. Holder alleged that the medication he is prescribed to control his epilepsy,

carbamazepine, creates a serious risk of excruciatingly painful complications if he is executed

using Defendants’ 2019 Protocol. This Court recognized Mr. Holder’s as-applied claim, and

denied Defendants’ motion to dismiss as to Mr. Holder’s Eighth Amendment challenge (ECF No.

193, 5 n.1). Defendants have subsequently answered the supplemental complaint. ECF No. 228.

       In their Answer, Defendants do not deny that Mr. Holder has been diagnosed with epilepsy,

and further admit that Mr. Holder is prescribed carbamazepine to treat his epilepsy. ECF No. 228

¶¶ 4, 7, 30. Defendants attempt to brush aside as “hypothetical” the serious risk of brain damage

or flash pulmonary edema created by the metabolic interaction between carbamazepine and

pentobarbital, and to deny that Mr. Holder faces particularized risks in an execution under the 2019

Protocol. ECF No. 228 ¶¶ 10-13, 15-16. In doing so, however, Defendants fail to plead any facts

and further fail to provide any factual evidence to counter the two expert declarations Mr. Holder

has submitted to support his claim.


                                                -1-
        Case 1:19-mc-00145-TSC Document 237 Filed 09/09/20 Page 5 of 8




       Mr. Holder’s uncontroverted expert evidence shows that the same serious risk of

problematic drug interactions also constitutes a specific risk of irreparable injury resulting from

Defendants’ failure to comply with the FDCA’s prescription requirement. Accordingly, Mr.

Holder provides this separate statement of his risk of irreparable harm in conjunction with the

consolidated plaintiffs’ motion for summary judgment on the FDCA claim.

       II.     STATEMENT OF IRREPARABLE HARM

       Although an irreparable injury must be “both certain and great” – ECF No. 226 at 2

(quoting Wisconsin Gas Co. v. F.E.R.C., 758 F.2d 669, 674 (D.C. Cir. 1985) – prospective health

risks are routinely held to satisfy the irreparable harm requirement. “Facing requests for

preliminary injunctive relief, courts often find a showing of irreparable harm where the movant’s

health is in imminent danger.” Al-Joudi v. Bush, 406 F. Supp. 2d 13, 20 (D.D.C. 2005); see also

Doe v. Mattis, 928 F.3d 1, 7 (D.C. Cir. 2019) (same requirement of irreparable harm applies to

preliminary and permanent injunctions). The current medical understanding of pentobarbital

necessarily implicates the FDCA’s prescription requirement. Cf. United States v. Smith, 573 F.3d

639, 658 (8th Cir. 2009) (noting medical standards for prescriptions that include whether a drug is

intended or appropriate for its prescribed purpose). A valid medical prescription requires a “bona

fide physician-patient relationship” that reflects the physician’s consideration of “the actual needs

of the patient, the quantity of the drug he prescribed, [and] the type of drugs he prescribed and for

what purpose…” Id. at 652-53.

       Mr. Holder has suffered from epilepsy for many years, a condition that likely dates to a

brain injury in his teens but that went undiagnosed until 2017. ECF No. 94 ¶ 7; Declaration of

Arthur C. Grant, ECF No. 94-1 ¶ 8; Declaration of Gail Van Norman, ECF No. 186-1 ¶ 18. It is

uncontested that Mr. Holder has been taking carbamazepine, his prescribed anti-convulsant

medication, consistently since at least November 2019. Id. ¶¶ 7-8; see also ECF No. 228 ¶¶ 7-8.


                                                -2-
        Case 1:19-mc-00145-TSC Document 237 Filed 09/09/20 Page 6 of 8




Carbamazepine is metabolized by and induces the CYP2C9 enzyme, the same enzyme that

metabolizes barbiturates such as pentobarbital. ECF No. 94-1 ¶¶ 18-20. As Mr. Holder’s expert

declarations explain, for this reason, his body will have significantly increased levels of this

enzyme and will metabolize barbiturates, such as pentobarbital, more quickly than other people

who are not consistently taking such an epilepsy drug. Id. ¶¶ 20-21; see also ECF No. 186-1 ¶¶

12-13, 18-19. Consequently, barbiturate drugs such as pentobarbital will have less effect on Mr.

Holder than they would on a prisoner not taking carbamazepine. ECF No. 94-1 ¶¶ 18-20; see also

ECF No. 186-1 ¶¶ 18-19.

       Mr. Holder faces the imminent and irreparable risk of execution under a protocol that does

not account for these interactions between the lethal agent and his prescribed anti-convulsant

medication. This risk includes the chance that Mr. Holder will suffer brain damage rather than

death, experience a lengthened period of consciousness and prolonged execution, and an enhanced

risk that he will consciously suffer pulmonary edema. See ECF No. 94-1 (explaining the adverse

drug interactions between pentobarbital and carbamazepine and the potential consequences for Mr.

Holder); ECF No. 186-1 (describing the increased risk of pulmonary edema from pentobarbital

due to Mr. Holder’s prescribed medication).

       Defendants admitted in their Answer that they are aware of Mr. Holder’s daily medication,

epileptic seizures, and required medical attention. ECF No. 228 ¶ 4. Defendants have not, however,

taken these individual medical needs and circumstances into account in the 2019 Protocol. On the

other hand, were Defendants to comply with the FDCA, which requires a prescription, Defendants

would necessarily engage a physician, who would consider these individual medical needs and the

interactions between the lethal agent and any prescribed medication that would likely lead, at least,

to a prolonged death, lengthened conscious awareness, and severe suffering. According to the




                                                -3-
        Case 1:19-mc-00145-TSC Document 237 Filed 09/09/20 Page 7 of 8




physician’s reasoned medical conclusions, Defendants could then proceed with the protocol or

modify it to avoid unnecessary and substantial risk to Mr. Holder of excessive pain and suffering.

Failure to require a prescription in violation of the FDCA allows Defendants to ignore Mr. Holder’s

existing medical needs and conditions and will lead to the irreparable harm stated above.

       Accordingly, because of this particularized risk of irreparable injury, as well as all the

reasons stated in the consolidated plaintiffs’ motion for summary judgment and for permanent

injunction, this Court should grant summary judgment on the FDCA claim in Mr. Holder’s favor,

and should permanently enjoin Defendants from executing him in violation of the FDCA.


 Dated: September 9, 2020                    Respectfully submitted,


                                             /s/ Scott W. Braden
                                             Scott W. Braden
                                             Assistant Federal Defender
                                             Arkansas Federal Defender Office
                                             Ark Bar Number 2007123
                                             1401 West Capitol, Suite 490
                                             Little Rock, Arkansas 72201
                                             (501) 324-6114
                                             Scott_Braden@fd.org

                                             Jennifer Ying (DE #5550)
                                             Andrew Moshos (DE #6685)
                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                             1201 N. Market St.
                                             P.O. Box 1347
                                             Wilmington, Delaware 19801
                                             (302) 658-9300
                                             jying@mnat.com
                                             amoshos@mnat.com

                                             Counsel for Plaintiff Norris G. Holder, Jr.




                                               -4-
        Case 1:19-mc-00145-TSC Document 237 Filed 09/09/20 Page 8 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                 )
In the Matter of the             )
Federal Bureau of Prisons’       )
Execution Protocol Cases         )
                                 )
LEAD CASE: Roane et al. v.       )
                                                           Case No.   19-mc-0145 (TSC)
Barr                             )
                                 )
                                 )
THIS DOCUMENT                    )
RELATES TO:                      )
                                 )
Holder v. Barr, et al., 19-cv-   )
3520 (TSC)                       )


                                     [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ Motion for Partial Summary Judgment and Permanent

Injunction on the APA Claim Concerning Defendants’ Violations of the Food, Drug, and

Cosmetic Act, and the entire record herein, it is hereby

       ORDERED that the Motion is Granted.

       So ordered this _________ day of ______________ 2020.



                                                 __________________________________
                                                 TANYA S. CHUTKAN
                                                 United States District Judge




                                               -1-
